Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of
June 22, 2015, by and among MidWestOne Financial Group, Inc., an Iowa
corporation (the “Company”), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively, the “Purchasers”).
RECITALS
A.    The Company and each Purchaser are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act.
B.    Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of common stock, $1.00 par value per share, of
the Company (the “Common Stock”), set forth below such Purchaser’s name on the
signature page of this Agreement (which aggregate amount for all Purchasers
together shall be 300,000 shares of Common Stock and shall be collectively
referred to herein as the “Shares”).
C.    The Company has engaged Sandler O’Neill & Partners, L.P. as its exclusive
placement agent (the “Placement Agent”) for the offering of the Shares.
D.    Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
ARTICLE I
DEFINITIONS
1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
“Action” means any Proceeding, inquiry or notice of violation pending or, to the
Company’s Knowledge, threatened in writing against the Company, any Subsidiary
or any of their respective properties or any officer, director or employee of
the Company or any Subsidiary acting in his or her capacity as an officer,
director or employee before or by any federal, state, county, local or foreign



1

--------------------------------------------------------------------------------



court, arbitrator, governmental or administrative agency, regulatory authority,
stock market, stock exchange or trading facility.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.
“Agency” has the meaning set forth in Section 3.1(qq).
“Agreement” has the meaning set forth in the Preamble.
“Bank Regulatory Authorities” has the meaning set forth in Section 3.1(b)(ii).
“Banks” means, collectively, MidWestOne Bank and Central Bank.
“BHC Act” has the meaning set forth in Section 3.1(b)(ii).
“BHC Act Control” has the meaning set forth in Section 3.1(ww).
“Board” has the meaning set forth in Section 2.2(a)(vi).
“Burdensome Condition” has the meaning set forth in Section 5.1(j).
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
the State of Iowa are open for the general transaction of business.
“Central Bank” means Central Bank, a Minnesota-chartered commercial bank and
wholly-owned Subsidiary of the Company.
“CIBC Act” means the Change in Bank Control Act of 1978, as amended.
“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 5.1 and 5.2 hereof are satisfied or waived, as
the case may be, or such other date as the parties may agree.
“Code” has the meaning set forth in Section 3.1(ss).
“Commission” has the meaning set forth in the Recitals.
“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.
“Company” has the meaning set forth in the Preamble.
“Company Counsel” means Barack Ferrazzano Kirschbaum & Nagelberg LLP.



2

--------------------------------------------------------------------------------



“Company Deliverables” has the meaning set forth in Section 2.2(a).
“Company Reports” has the meaning set forth in Section 3.1(mm).
“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the present, actual knowledge
of the Chief Executive Officer and President, Chief Financial Officer, Chief
Risk Officer, Chief Operating Officer and Chief Credit Officer of the Company.
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Covered Person” has the meaning set forth in Section 3.1(yy).
“De Minimis Claim” has the meaning set forth in Section 4.8(c).
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
“Disqualification Event” has the meaning set forth in Section 3.1(yy).
“DTC” means The Depository Trust Company.
“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.
“Environmental Laws” has the meaning set forth in Section 3.1(l).
“ERISA” has the meaning set forth in Section 3.1(ss).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
“FDIC” has the meaning set forth in Section 3.1(b)(ii).
“Federal Reserve” has the meaning set forth in Section 3.1(b)(ii).
“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company on a consistent basis.
“Indemnified Person” has the meaning set forth in Section 4.8(a).
“Insurer” has the meaning set forth in Section 3.1(qq).
“Intellectual Property” has the meaning set forth in Section 3.1(r).
“Iowa Counsel” means Dickinson, Mackaman, Tyler & Hagen, P.C.



3

--------------------------------------------------------------------------------



“Iowa Courts” means the state and federal courts sitting in the State of Iowa.
“Iowa Division” has the meaning set forth in Section 3.1(b)(ii).
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restriction of any kind.
“Loan Investor” has the meaning set forth in Section 3.1(qq).
“Losses” has the meaning set forth in Section 4.8(a).
“Material Adverse Effect” means any event, circumstance, change or occurrence
that has had or would reasonably be expected to have, individually or in the
aggregate, (a) a material and adverse effect on the legality, validity or
enforceability of any Transaction Document, (b) a material and adverse effect on
the results of operations, assets, properties, business, condition (financial or
otherwise) or prospects of the Company and the Subsidiaries, taken as a whole,
or (c) any adverse impairment to the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document; provided, that in determining whether a Material Adverse Effect has
occurred, there shall be excluded any effect to the extent resulting from the
following: (i) changes, after the date hereof, in GAAP or regulatory accounting
principles generally applicable to banks, savings associations or their holding
companies, (ii) changes, after the date hereof, in applicable laws, rules and
regulations or interpretations, applications or implementation thereof by any
governmental entity, (iii) actions or omissions of the Company expressly
required by the terms of this Agreement or the Registration Rights Agreement or
taken with the prior written consent of an affected Purchaser, (iv) changes in
the market price or trading volumes of the Common Stock (but not the underlying
causes of such changes), (v) changes in general economic conditions affecting
banks and bank holding companies generally, (vi) changes in global or national
political conditions, including the outbreak or escalation of war or acts of
terrorism, and (vii) the public disclosure of this Agreement or the transactions
contemplated hereby; except, with respect to clauses (i), (ii), (iv), (v) and
(vi), to the extent that the effects of such changes have a materially
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
relative to other similarly situated banks, savings associations or their
holding companies generally.
“Material Contract” means any contract of the Company that was, or was required
to be, filed as an exhibit pursuant to Item 601 of Regulation S-K.
“Material Permits” has the meaning set forth in Section 3.1(p).
“MidWestOne Bank” means MidWestOne Bank, an Iowa-chartered commercial bank and
wholly-owned Subsidiary of the Company.
“Minnesota Department” has the meaning set forth in Section 3.1(b)(ii).
“Money Laundering Laws” has the meaning set forth in Section 3.1(jj).
“OFAC” has the meaning set forth in Section 3.1(ii).



4

--------------------------------------------------------------------------------



“OREO Properties” has the meaning set forth in Section 3.1(q).
“Outside Date” means the fifteenth (15th) day following the date of this
Agreement; provided that if such day is not a Business Day, the first day
following such day that is a Business Day.
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
“Placement Agent” has the meaning set forth in the Recitals.
“Press Release” has the meaning set forth in Section 4.6.
“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Global Select Market.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
“Purchase Price” means $28.00 per Share.
“Purchaser” has the meaning set forth in the Preamble.
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
“Registration Rights Agreement” has the meaning set forth in the Recitals.
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).
“Regulation D” has the meaning set forth in the Recitals.
“Regulatory Agreement” has the meaning set forth in Section 3.1(oo).
“Required Approvals” has the meaning set forth in Section 3.1(e).
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“SEC Reports” has the meaning set forth in Section 3.1(h).
“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).



5

--------------------------------------------------------------------------------



“Securities Act” has the meaning set forth in the Recitals.
“Shares” has the meaning set forth in the Recitals.
“Solicitor” has the meaning set forth in Section 3.1(yy).
“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Shares purchased hereunder as indicated on such Purchaser’s
signature page to this Agreement next to the heading “Aggregate Purchase Price
(Subscription Amount)”.
“Subsidiary” means the Banks and any other entity in which the Company, directly
or indirectly, owns sufficient capital stock or holds a sufficient equity or
similar interest such that it is consolidated with the Company in the financial
statements of the Company.
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market or (ii) if the Common Stock is not quoted
on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported in the “pink sheets” by OTC Markets Group
Inc. (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i) and (ii) hereof, then Trading Day shall
mean a Business Day.
“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, and any other documents or
agreements executed or delivered in connection with the transactions
contemplated hereunder.
“Transfer Agent” means American Stock Transfer & Trust Company, LLC, or any
successor transfer agent for the Company.
ARTICLE II
PURCHASE AND SALE
2.1    Closing.
(a)    Purchase of Shares. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
the number of Shares set forth below such Purchaser’s name on the signature page
of this Agreement at a per Share price equal to the Purchase Price.
(b)    Closing. The Closing of the purchase and sale of the Shares shall take
place at the offices of Company Counsel, on the Closing Date or at such other
locations or remotely by facsimile transmission or other electronic means as the
parties may mutually agree.



6

--------------------------------------------------------------------------------



(c)    Form of Payment. Unless otherwise agreed to by the Company and a
Purchaser (as to itself only), on the Closing Date, (1) the Company shall
deliver to each Purchaser one or more stock certificates, evidencing the number
of Shares set forth on such Purchaser’s signature page to this Agreement and (2)
upon receipt thereof, each Purchaser shall wire its Subscription Amount, in
United States dollars and in immediately available funds, in accordance with the
Company’s written wire transfer instructions. For purposes of clarity, a
Purchaser shall not be required to wire its Subscription Amount until it (or its
designated custodian per its delivery instructions) confirms receipt of its
Shares.
2.2    Closing Deliveries.
(a)    On or prior to the Closing, the Company shall issue, deliver or cause to
be delivered to each Purchaser the following (the “Company Deliverables”):
(i)    this Agreement, duly executed by the Company;
(ii)    one or more stock certificates, evidencing the Shares subscribed for by
such Purchaser hereunder, registered in the name of such Purchaser or its
nominee (per its instructions);
(iii)    a legal opinion of Company Counsel, dated as of the Closing Date and
substantially in the form attached hereto as Exhibit C-1, executed by Company
Counsel and addressed to the Purchasers;
(iv)    a legal opinion of Iowa Counsel, dated as of the Closing Date and
substantially in the form attached hereto as Exhibit C-2, executed by Iowa
Counsel and addressed to the Purchasers;
(v)    the Registration Rights Agreement, duly executed by the Company;
(vi)    a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit D (the “Secretary’s Certificate”), dated as of the Closing
Date, (A) certifying the resolutions adopted by the Board of Directors of the
Company (the “Board”) or a duly authorized committee thereof approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Shares, (B) certifying the current versions of the
articles of incorporation, as amended, and bylaws, as amended, of the Company
and (C) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company;
(vii)    a certificate of the Chief Executive Officer and President of the
Company, in the form attached hereto as Exhibit E, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
5.1(b); and
(viii)    a Certificate of Existence for the Company from the Iowa Secretary of
State as of a recent date.



7

--------------------------------------------------------------------------------



(b)    On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):
(i)    this Agreement, duly executed by such Purchaser;
(ii)    its Subscription Amount, in U.S. dollars and in immediately available
funds, by wire transfer in accordance with the Company’s written instructions;
(iii)    the Registration Rights Agreement, duly executed by such Purchaser; and
(iv)    a fully completed and duly executed Accredited Investor Questionnaire
reasonably satisfactory to the Company in the form attached hereto as Exhibit B.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
3.1    Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date of this Agreement and as of the Closing
Date (except for the representations and warranties that speak as of a specific
date, which shall be made as of such date and qualified as set forth on the
Disclosure Schedules attached to this Agreement), to each of the Purchasers
that:
(a)    Subsidiaries. The Company has no direct or indirect Subsidiaries other
than those listed in Schedule 3.1(a) hereto. The Company owns, directly or
indirectly, all of the capital stock (except for any preferred securities issued
by Subsidiaries that are trusts) or comparable equity interests of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
(b)    Organization and Qualification; Bank Regulations.
(i)    The Company and each of its Subsidiaries is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective articles
of incorporation, charter, bylaws or other organizational documents. The Company
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, has not had and would not reasonably be expected
to have a Material Adverse Effect.



8

--------------------------------------------------------------------------------



(ii)    The Company is duly registered as a financial holding company under the
Bank Holding Company Act of 1956, as amended (the “BHC Act”). The Banks are the
Company’s only banking institution Subsidiaries. MidWestOne Bank holds the
requisite authority from the Iowa Division of Banking (the “Iowa Division”) to
do business as a state-chartered banking corporation under the laws of the State
of Iowa. Central Bank holds the requisite authority from the Minnesota
Department of Commerce (the “Minnesota Department”) to do business as a
state-chartered banking corporation under the laws of the State of Minnesota.
Each of the Company and the Banks is in compliance with all applicable laws
administered by the Board of Governors of the Federal Reserve System (the
“Federal Reserve”), the Federal Deposit Insurance Corporation (the “FDIC”), the
Iowa Division (as applicable), the Minnesota Department (as applicable) and any
other foreign, federal or state bank regulatory authorities (together with the
Iowa Division, the Minnesota Department, the Federal Reserve and the FDIC, the
“Bank Regulatory Authorities”) with jurisdiction over the Company and its
Subsidiaries, except for any noncompliance that, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect. The deposit accounts of each of the Banks are insured up to
applicable limits by the FDIC, and all premiums and assessments required to be
paid in connection therewith have been paid when due.
(c)    Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder, including,
without limitation, to issue the Shares in accordance with the terms hereof. The
Company’s execution and delivery of each of the Transaction Documents and the
consummation by it of the transactions contemplated hereby and thereby
(including, but not limited to, the sale and delivery of the Shares) have been
duly authorized by all necessary corporate action on the part of the Company,
and no further corporate action is required by the Company, its Board or its
shareholders in connection therewith. Each of the Transaction Documents has been
(or upon delivery will have been) duly executed by the Company and is, or when
delivered in accordance with the terms hereof or thereof, will (assuming due
authorization, execution, and delivery thereof by the other parties thereto)
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law. There are no shareholder
agreements, voting agreements, voting trust agreements or similar agreements
with respect to the Company’s capital stock to which the Company is a party or,
to the Company’s Knowledge, between or among any of the Company’s shareholders,
except as set forth in Schedule 3.1(c) hereto.
(d)    No Conflicts. The execution, delivery and performance by the Company of
the Transaction Documents and the consummation by the Company of the
transactions contemplated hereby or thereby (including, without limitation, the
issuance of the Shares) do not and will not (i) conflict with or violate any
provisions of the Company’s or any Subsidiary’s articles of



9

--------------------------------------------------------------------------------



incorporation, charter or bylaws or otherwise result in a violation of the
organizational documents of the Company or any Subsidiary, (ii) conflict with,
or constitute a default (or an event that with notice or lapse of time or both
would result in a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract, or (iii) subject to
receipt of the Required Approvals, conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company is subject
(including federal and state securities laws and the rules and regulations
thereunder, assuming the correctness of the representations and warranties made
by the Purchasers herein, of any self-regulatory organization to which the
Company or its securities are subject, including the Principal Trading Market),
or by which any property or asset of the Company is bound or affected, except in
the case of clauses (ii) and (iii) such as would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(e)    Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority, self-regulatory
organization (including the Principal Trading Market) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the
Shares), other than (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) filings required by applicable state securities laws,
(iii) the filing of a Notice of Exempt Offering of Securities on Form D with the
Commission under Regulation D, (iv) the filings required in accordance with
Section 4.6 of this Agreement; and (v) those that have been made or obtained
prior to the date of this Agreement (collectively, the “Required Approvals”).
The Company is unaware of any facts or circumstances relating to the Company or
its Subsidiaries which would be likely to prevent the Company from obtaining or
effecting any of the foregoing.
(f)    Issuance of the Shares. The issuance of the Shares has been duly
authorized and the Shares, when issued and paid for in accordance with the terms
of the Transaction Documents, will be duly and validly issued, fully paid and
non-assessable and free and clear of all Liens, other than restrictions on
transfer imposed by applicable securities laws and any Liens created by a
Purchaser, and shall not be subject to preemptive or similar rights that have
not been waived. Assuming the accuracy of the representations and warranties of
the Purchasers in this Agreement, the Shares will be issued in compliance with
all applicable federal and state securities laws.
(g)    Capitalization. The number of shares and type of all authorized, issued
and outstanding capital stock, options and other securities of the Company
(whether or not presently convertible into or exercisable or exchangeable for
shares of capital stock of the Company) is set forth in Schedule 3.1(g) hereto.
All of the outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and non-assessable, have been issued in
compliance in all material respects with all applicable federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase any capital
stock of the Company. Except as set forth in Schedule 3.1(g) hereto, no shares
of the



10

--------------------------------------------------------------------------------



Company’s outstanding capital stock are subject to preemptive rights or any
other similar rights; there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, or exercisable or exchangeable for,
any shares of capital stock of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company, other than those
issued or granted pursuant to compensatory plans, contracts or arrangements
described in the SEC Reports; except as set forth in Schedule 3.1(g), there are
no material outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or by which the Company is bound; except for the Registration
Rights Agreement and as set forth in Schedule 3.1(g) hereto, there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of its securities under the Securities Act; there are no outstanding
securities or instruments of the Company that contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem a security of
the Company or any of its Subsidiaries; the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Reports but not
so disclosed in the SEC Reports, which, individually or in the aggregate, will
have or would reasonably be expected to have a Material Adverse Effect. There
are no securities or instruments issued by or to which the Company is a party
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares.
(h)    SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the eighteen (18) months preceding the date hereof (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports” and together with
this Agreement and the schedules to this Agreement, the “Disclosure Materials”),
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective filing dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.
(i)    Financial Statements. The financial statements of the Company and its
Subsidiaries included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all



11

--------------------------------------------------------------------------------



footnotes required by GAAP, and fairly present in all material respects the
balance sheet of the Company and its Subsidiaries taken as a whole as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, year-end
audit adjustments, which would not be material, either individually or in the
aggregate.
(j)    Tax Matters. The Company (i) has prepared and filed all foreign, federal
and state income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except, in the case of clauses (i) and (ii) above, where the failure to so pay
or file any such tax, assessment, charge or return would not have or reasonably
be expected to have a Material Adverse Effect.
(k)    Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequent
SEC Reports filed prior to the date hereof, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except Common Stock issued pursuant to existing Company stock option
or stock purchase plans or executive and director arrangements disclosed in the
SEC Reports and (vi) there has not been any material change or amendment to, or
any waiver of any material right by the Company under, any Material Contract
under which the Company or any of its Subsidiaries is bound or subject. Except
for the transactions contemplated by this Agreement, no event, liability or
development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made that has not been
publicly disclosed at least one Trading Day prior to the date that this
representation is made.
(l)    Environmental Matters. To the Company’s Knowledge, neither the Company
nor any of its Subsidiaries (i) is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns



12

--------------------------------------------------------------------------------



or operates any real property contaminated with any substance that is in
violation of any Environmental Laws, (iii) is liable for any off-site disposal
or contamination pursuant to any Environmental Laws, or (iv) is subject to any
claim relating to any Environmental Laws; in each case, which violation,
contamination, liability or claim has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and, to the
Company’s Knowledge, there is no pending or threatened investigation that might
lead to such a claim.
(m)    Litigation. There is no Action which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the issuance of the Shares or (ii) except as disclosed in the SEC Reports, is
reasonably likely to have a Material Adverse Effect, individually or in the
aggregate, if there were an unfavorable decision. Neither the Company nor any
Subsidiary, nor to the Company’s Knowledge any director or officer thereof in
their capacity as a director or officer of the Company or any Subsidiary, is the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty relating
to the Company or any Subsidiary. To the Company’s Knowledge there is not
pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any of its
Subsidiaries under the Exchange Act or the Securities Act. There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company or any
executive officers or directors of the Company in their capacities as such,
which individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
(n)    Employment Matters. No labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company or
any Subsidiary which would have or reasonably be expected to have a Material
Adverse Effect. None of the Company’s or Subsidiaries’ employees is a member of
a union that relates to such employee’s relationship with the Company or any
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and each Subsidiary believes
that its relationship with its employees is good. To the Company’s Knowledge, no
executive officer is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant in favor of a third party, and to the
Company’s Knowledge, the continued employment of each such executive officer
does not subject the Company or any Subsidiary to any liability with respect to
any of the foregoing matters. The Company is in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance would not have or reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
(o)    Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under



13

--------------------------------------------------------------------------------



or that it is in violation of, any Material Contract (whether or not such
default or violation has been waived), (ii) is in violation of any order of
which the Company has been made aware in writing of any court, arbitrator or
governmental body having jurisdiction over the Company, its Subsidiaries or
their respective properties or assets, or (iii) is in violation of, or in
receipt of written notice that it is in violation of, any statute, rule,
regulation, policy or guideline or order of any governmental authority,
self‑regulatory organization (including the Principal Trading Market) applicable
to the Company or any of its Subsidiaries, or which would have the effect of
revoking or limiting FDIC deposit insurance, except in each case set forth in
(i), (ii) and (iii) of this paragraph as would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(p)    Regulatory Permits. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted and as described in the SEC Reports
that are material to the business of the Company or such of its Subsidiaries,
except where the failure to possess such certificates, authorizations or
permits, individually or in the aggregate, has not and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
(“Material Permits”), and (i) neither the Company nor any of its Subsidiaries
has received any notice in writing of proceedings relating to the revocation or
material adverse modification of any such Material Permits and (ii) the Company
is unaware of any facts or circumstances that would give rise to the revocation
or material adverse modification of any Material Permits.
(q)    Title to Assets. The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries; provided, however, the foregoing representation and warranty does
not include properties received by the Company and its Subsidiaries through
foreclosure (judicial or non-judicial) or by deed in lieu of foreclosure
(collectively, “OREO Properties”). The Company and its Subsidiaries make no
representation or warranty with respect to the status of title or Liens
affecting OREO Properties. Any real property and facilities held under lease by
the Company and any of its Subsidiaries are held by them under valid, subsisting
and enforceable leases with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
facilities by the Company and its Subsidiaries.
(r)    Patents and Trademarks. The Company and its Subsidiaries own, possess,
license, or can acquire on reasonable terms, or have other rights to use all
foreign and domestic patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, inventions, trade
secrets, technology, Internet domain names, know-how and other intellectual
property (collectively, the “Intellectual Property”) necessary for the conduct
of their respective businesses as currently conducted or as proposed to be
conducted as disclosed in the SEC Reports except where the failure to own,
possess, license or have such rights would not have or reasonably be expected to
have a Material Adverse Effect. Except as set forth in the SEC Reports and
except where such violations or infringements would not have or reasonably be
expected to



14

--------------------------------------------------------------------------------



have, either individually or in the aggregate, a Material Adverse Effect,
(i) other than with respect to licensed Intellectual Property, there are no
rights of third parties to any such Intellectual Property; (ii) to the Company’s
Knowledge, there is no infringement by third parties of any such Intellectual
Property; (iii) there is no pending or, to the Company’s Knowledge, threatened
Proceeding by others challenging the Company’s and/or its Subsidiaries’ rights
in or to any such Intellectual Property (other than licensed Intellectual
Property in which case to the Company’s Knowledge there is no such Proceeding by
others pending or threatened); (iv) there is no pending or, to the Company’s
Knowledge, threatened Proceeding by others challenging the validity or scope of
any such Intellectual Property (other than licensed Intellectual Property in
which case to the Company’s Knowledge there is no such Proceeding by others
pending or threatened); and (v) there is no pending or, to the Company’s
Knowledge, threatened Proceeding by others that the Company and/or any
Subsidiary infringes or otherwise violates any patent, trademark, service mark,
trade name, copyright, invention, trade secret, technology, Internet domain
name, know-how or other proprietary rights of others.
(s)    Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which and where the Company and the Subsidiaries are
engaged. All premiums due and payable under all such policies and bonds have
been, or will be, timely paid, and the Company and its Subsidiaries are in
material compliance with the terms of such policies and bonds. Neither the
Company nor any of its Subsidiaries has received any notice of cancellation of
any such insurance, nor, to the Company’s Knowledge, will it or any Subsidiary
be unable to renew their respective existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.
(t)    Transactions With Affiliates and Employees. Except as set forth in the
SEC Reports and other than the grant of stock options or other equity awards
that are not individually or in the aggregate material in amount, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company, is presently a party to any transaction with the
Company or to a presently contemplated transaction (other than for services as
employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.
(u)    Internal Control Over Financial Reporting. Except as set forth in the SEC
Reports, the Company maintains internal control over financial reporting (as
such term is defined in Rule 13a-15(f) under the Exchange Act) designed to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP and such internal control over financial reporting is effective.
(v)    Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act), and such disclosure controls and procedures are effective.



15

--------------------------------------------------------------------------------



(w)    Certain Fees. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agent with respect to the offer
and sale of the Shares (which placement agent fees are being paid by the Company
and are set forth on Schedule 3.1(w)). The Company shall indemnify, pay, and
hold each Purchaser harmless against, any liability, loss or expense (including,
without limitation, attorneys’ fees and out-of-pocket expenses) arising in
connection with any such right, interest or claim.
(x)    Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement, the
due performance by the Purchasers of the covenants and agreements set forth in
this Agreement, compliance by the Purchasers with the offering and transfer
restrictions and procedures described in this Agreement, the accuracy of the
information disclosed in the Accredited Investor Questionnaires, the accuracy of
all information and certifications provided to the Company by those Persons
(other than the Company) subject to Rule 506(d) of Regulation D regarding the
absence of any disqualifying event or circumstances described in Rule 506(d)
concerning such Persons and the receipt of the Required Approvals and the
completion of all filings associated therewith, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the Purchasers under the Transaction Documents. The issuance and sale of the
Shares hereunder does not contravene the rules and regulations of the Principal
Trading Market.
(y)    Registration Rights. Other than each of the Purchasers, no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company, except as set forth in Schedule 3.1(y).
(z)    No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would (i) cause such
offers and sales to be integrated for purposes of Regulation D with the offer
and sale by the Company of the Shares as contemplated hereby or that otherwise
would cause the exemption from registration under Regulation D to be unavailable
in connection with the offer and sale by the Company of the Shares as
contemplated hereby or (ii) cause the offering of the Shares pursuant to the
Transaction Documents to be integrated with prior offerings by the Company for
purposes of any applicable law, regulation or shareholder approval provisions,
including, without limitation, under the rules and regulations of any Trading
Market on which any of the securities of the Company are listed or designated.
(aa)    Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received written notice from the
Principal Trading Market to the effect that the Company is not in compliance
with



16

--------------------------------------------------------------------------------



the listing or maintenance requirements of the Principal Trading Market. The
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance in all material respects with the listing
and maintenance requirements for continued trading of the Common Stock on the
Principal Trading Market.
(bb)    Investment Company. The Company is not, and immediately after receipt of
payment for the Shares will not be, an “investment company,” an “affiliated
person” of, “promoter” for or “principal underwriter” for, an entity
“controlled” by, an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.
(cc)    Unlawful Payments. Neither the Company nor any of its Subsidiaries nor
to the Company’s Knowledge, its directors, officers, employees, agents or other
Persons acting at the direction of or on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries: (i) directly or indirectly, used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to foreign or domestic political activity; (ii) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds; (iii) violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended; or (iv) made any other unlawful bribe, rebate, payoff,
influence payment, kickback or other material unlawful payment to any foreign or
domestic government official or employee.
(dd)    Application of Takeover Protections; Rights Agreements. The Company has
not adopted any shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company. The Company and its Board have taken all action necessary, if any,
to render inapplicable any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or other
similar anti-takeover provision under the Company’s articles of incorporation or
other organizational documents or the laws of the jurisdiction of its
incorporation or otherwise which is or could become applicable to any Purchaser
as a direct consequence of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Shares and any
Purchaser’s ownership of the Shares.
(ee)    Disclosure. The Company confirms that neither it nor any of its officers
or directors nor any other Person acting on its or their behalf has provided,
and it has not authorized the Placement Agent to provide, any Purchaser or its
respective agents or counsel with any information that it believes constitutes
or could reasonably be expected to constitute material, non-public information
except insofar as the existence, provisions and terms of the Transaction
Documents and the proposed transactions hereunder may constitute such
information, all of which will be disclosed by the Company in the Press Release
as contemplated by Section 4.6 hereof. The Company understands and confirms that
each of the Purchasers will rely on the foregoing representations in effecting
transactions in securities of the Company. No event or circumstance has occurred
or information exists with respect to the Company or any of its Subsidiaries or
its or their business, properties, operations or financial conditions, which,
under applicable law, rule or regulation, requires



17

--------------------------------------------------------------------------------



public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed, except for the announcement of this Agreement
and related transactions.
(ff)    Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in its Exchange Act filings and is not so disclosed and would have or
reasonably be expected to have a Material Adverse Effect.
(gg)    Acknowledgment Regarding Purchase of Shares. The Company acknowledges
and agrees that each of the Purchasers is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.  The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Shares.
(hh)    Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Shares.
(ii)    OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not knowingly,
directly or indirectly, use the proceeds of the sale of the Shares, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person or entity, towards any sales or operations in
any country sanctioned by OFAC or for the purpose of financing the activities of
any Person currently subject to any U.S. sanctions administered by OFAC.
(jj)    Money Laundering Laws. To the Company’s Knowledge, the operations of
each of the Company and any Subsidiary are and have been conducted at all times
in compliance with the money laundering statutes of applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any applicable
governmental agency (collectively, the “Money Laundering Laws”) and to the
Company’s Knowledge, no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
and/or any Subsidiary with respect to the Money Laundering Laws is pending or
threatened.
(kk)    Compliance with Certain Banking Regulations. To the Company’s Knowledge,
no facts or circumstances exist, that would cause either of the Banks: (i) to be
deemed not to be in satisfactory compliance with the Community Reinvestment Act
of 1977, as amended, and the regulations promulgated thereunder or to be
assigned a CRA rating by federal or state banking regulators of lower than
“satisfactory”; (ii) to be deemed to be operating in violation, in any material
respect, of the Bank Secrecy Act of 1970, as amended (or otherwise known as the
“Currency and



18

--------------------------------------------------------------------------------



Foreign Transactions Reporting Act”), the USA Patriot Act (or otherwise known as
“Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001”), any order issued with respect to
anti-money laundering by OFAC or any other anti-money laundering statute, rule
or regulation; or (iii) to be deemed not to be in satisfactory compliance, in
any material respect, with all applicable privacy of customer information
requirements contained in any applicable federal and state privacy laws and
regulations as well as the provisions of all information security programs
adopted by each Bank.
(ll)    No Additional Agreements. The Company has no other agreements or
understandings (including, without limitation, side letters) with any Purchaser
or other Person to purchase Shares on terms more favorable to such Person than
as set forth herein.
(mm)    Reports, Registrations and Statements. Since January 1, 2012, the
Company and each Subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Bank Regulatory Authorities and any other applicable federal or
state securities or banking authorities, including, without limitation, all
financial statements and financial information required to be filed by it under
the Federal Deposit Insurance Act and the BHC Act, except where the failure to
file any such report, registration or statement would not have or reasonably be
expected to have a Material Adverse Effect. All such reports and statements
filed with any such regulatory body or authority are collectively referred to
herein as the “Company Reports.” All such Company Reports were filed on a timely
basis or the Company or the applicable Subsidiary, as applicable, received a
valid extension of such time of filing and has filed any such Company Reports
prior to the expiration of any such extension. As of their respective dates, the
Company Reports complied in all material respects with all the rules and
regulations promulgated by the Bank Regulatory Authorities and any other
applicable foreign, federal or state securities or banking authorities, as the
case may be.
(nn)    Bank Regulatory Capitalization. As of March 31, 2015, each of the Banks
met or exceeded the standards necessary to be considered “well capitalized”
under the FDIC’s regulatory framework for prompt corrective action.
(oo)    Agreements with Regulatory Agencies; Fiduciary Obligations. Neither the
Company nor any Subsidiary is subject to any cease-and-desist or other similar
order or enforcement action issued by, or is a party to any written agreement,
consent agreement or memorandum of understanding with, or is a party to any
commitment letter or similar undertaking to, or is subject to any capital
directive by, or since December 31, 2011, has adopted any board resolutions at
the request of, any governmental entity that currently restricts in any material
respect the conduct of its business or that in any material manner relates to
its capital adequacy, its liquidity and funding policies and practices, its
ability to pay dividends, its credit, risk management or compliance policies,
its internal controls, its management or its operations or business (each item
in this sentence, a “Regulatory Agreement”), nor has the Company or any
Subsidiary been advised since December 31, 2011 by any governmental entity that
it is considering issuing, initiating, ordering, or requesting any such
Regulatory Agreement.



19

--------------------------------------------------------------------------------



To the Company’s Knowledge, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, each of the Company
and each Subsidiary has properly administered all accounts for which it acts as
a fiduciary, including accounts for which it serves as a trustee, agent,
custodian, personal representative, guardian, conservator or investment advisor,
in accordance with the terms of the governing documents, applicable federal and
state law and regulation and common law. None of the Company, any Subsidiary or,
to the Company’s Knowledge, any director, officer or employee of the Company or
any Subsidiary has committed any breach of trust or fiduciary duty with respect
to any such fiduciary account that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, except as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the accountings for each such fiduciary account are true and
correct and accurately reflect the assets of such fiduciary account.
(pp)    No General Solicitation or General Advertising. Neither the Company nor,
to the Company’s Knowledge, any Person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with any offer or sale of the Shares.
(qq)    Mortgage Banking Business. Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:
(i)    The Company and each of its Subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any of its Subsidiaries satisfied, (A) all applicable federal, state
and local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any of its Subsidiaries and any Agency, Loan Investor or Insurer, (C)
the applicable rules, regulations, guidelines, handbooks and other requirements
of any Agency, Loan Investor or Insurer and (D) the terms and provisions of any
mortgage or other collateral documents and other loan documents with respect to
each mortgage loan; and
(ii)    No Agency, Loan Investor or Insurer has (A) claimed in writing that the
Company or any of its Subsidiaries has violated or has not complied with the
applicable underwriting standards with respect to mortgage loans sold by the
Company or any of its Subsidiaries to a Loan Investor or Agency, or with respect
to any sale of mortgage servicing rights to a Loan Investor, (B) imposed in
writing restrictions on the activities (including commitment authority) of the
Company or any of its Subsidiaries or (C) indicated in writing to the Company or
any of its Subsidiaries that it has terminated or intends to terminate its
relationship with the Company or any of its Subsidiaries for poor performance,
poor loan



20

--------------------------------------------------------------------------------



quality or concern with respect to the Company’s or any of its Subsidiaries’
compliance with laws,
For purposes of this Section 3.1(qq): (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture or any other federal or state agency with authority to (i) determine
any investment, origination, lending or servicing requirements with regard to
mortgage loans originated, purchased or serviced by the Company or any of its
Subsidiaries or (ii) originate, purchase, or service mortgage loans, or
otherwise promote mortgage lending, including state and local housing finance
authorities; (B) “Loan Investor” means any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any of its Subsidiaries or a security backed by or representing
an interest in any such mortgage loan; and (C) “Insurer” means a person who
insures or guarantees for the benefit of the mortgagee all or any portion of the
risk of loss upon borrower default on any of the mortgage loans originated,
purchased or serviced by the Company or any of its Subsidiaries, including the
Federal Housing Administration, the United States Department of Veterans’
Affairs, the Rural Housing Service of the U.S. Department of Agriculture and any
private mortgage insurer, and providers of hazard, title or other insurance with
respect to such mortgage loans or the related collateral.
(rr)    Risk Management Instruments. Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, since January 1, 2012,
all material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Subsidiaries, were entered into (i) only in the
ordinary course of business, (ii) in accordance with prudent practices and in
all material respects with all applicable laws, rules, regulations and
regulatory policies and (iii) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of its Subsidiaries, enforceable in
accordance with its terms. Neither the Company nor its Subsidiaries, nor, to the
Company’s Knowledge, any other party thereto, is in breach of any of its
material obligations under any such agreement or arrangement.
(ss)    ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); no “reportable event” (as defined in ERISA),
other than an event for which the 30-day notice requirement has been waived by
applicable regulation, has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company would have any liability that would
reasonably be expected to have a Material Adverse Effect; the Company has not
incurred and does not expect to incur liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan”; or (ii)
Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended, including
the regulations and published interpretations thereunder (the “Code”) that would
reasonably be expected to have a Material Adverse Effect; and each “Pension
Plan” for which the Company would have liability that is intended to be
qualified under Section 401(a) of the Code is



21

--------------------------------------------------------------------------------



so qualified in all material respects and nothing has occurred, to the Company’s
Knowledge, whether by action or by failure to act, which would cause the loss of
such qualification.
(tt)    Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).
(uu)    Nonperforming Assets. As of the date hereof, to the Company’s Knowledge,
the Company believes that the amount of reserves and allowances for loan and
lease losses and other nonperforming assets established on the Company’s and
each Bank’s financial statements is adequate, and such belief is reasonable
under all the facts and circumstances known to the Company and applicable Bank.
(vv)    Change in Control. The issuance of the Shares to the Purchasers as
contemplated by this Agreement will not trigger any rights under any “change of
control” provision in any of the agreements to which the Company or any of its
Subsidiaries is a party, including any employment, “change in control,”
severance or other compensatory agreements and any benefit plan, which results
in payments to the counterparty or the acceleration of vesting of benefits.
(ww)    Common Control. The Company is not in control (as defined in the BHC Act
and the Federal Reserve’s Regulation Y (12 CFR Part 225)) (“BHC Act Control”) of
any federally insured depository institution other than the Banks. The Banks are
not under the BHC Act Control of any company (as defined in the BHC Act and the
Federal Reserve’s Regulation Y) other than Company. Neither the Company nor the
Banks control, in the aggregate, more than five percent of the outstanding
voting class, directly or indirectly, of any federally insured depository
institution. The Banks are not subject to the liability of any commonly
controlled depository institution pursuant to Section 5(e) of the Federal
Deposit Insurance Act (12 U.S.C. § 1815(e)).
(xx)    Registration Eligibility. The Company is eligible to register the resale
of the Shares by the Purchasers using Form S-3 promulgated under the Securities
Act.
(yy)    No “Bad Actor” Disqualification.  The Company has exercised reasonable
care, in accordance with Commission rules and guidance, and has conducted a
factual inquiry including the procurement of relevant questionnaires from each
Covered Person or other means, the nature and scope of which reflect reasonable
care under the relevant facts and circumstances, to determine whether any
Covered Person is subject to any of the “bad actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the Securities Act (“Disqualification
Events”). To the Company’s Knowledge, after conducting such sufficiently
diligent factual inquiries, no Covered Person is subject to a Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Company has complied, to the extent applicable,
with any disclosure obligations under Rule 506(e) under the Securities Act.
“Covered Persons” are those persons specified in Rule 506(d)(1) under the
Securities Act, including the Company; any predecessor or affiliate of the
Company; any director, executive officer, other officer participating in the
offering, general partner or managing member of the Company; any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power; any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Shares; and any person that has been or will be paid
(directly



22

--------------------------------------------------------------------------------



or indirectly) remuneration for solicitation of purchasers in connection with
the sale of the Shares (a “Solicitor”), any general partner or managing member
of any Solicitor, and any director, executive officer or other officer
participating in the offering of any Solicitor or general partner or managing
member of any Solicitor.
3.2    Representations and Warranties of the Purchasers. Each Purchaser hereby,
for itself and for no other Purchaser, represents and warrants as of the date of
this Agreement and as of the Closing Date to the Company as follows:
(a)    Organization; Authority. If such Purchaser is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership,
limited liability company or other power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder. If such
Purchaser is an entity, the execution and delivery of this Agreement and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser. If such Purchaser is an
entity, each of this Agreement and the Registration Rights Agreement has been
duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof (assuming the due authorization, execution and
delivery of this Agreement by the Company), will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
(b)    No Conflicts. The execution, delivery and performance by such Purchaser
of this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Purchaser (if
such Purchaser is an entity), (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Purchaser
is a party, or (iii) assuming the accuracy of the representations and warranties
of the Company contained herein and the performance of the agreements and
covenants of the Company contained herein, result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Purchaser, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Purchaser to perform its
obligations hereunder.
(c)    Investment Intent. Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to, or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities laws, provided, however, that, subject to the restrictions on
transfer set



23

--------------------------------------------------------------------------------



forth in Section 4.1, by making the representations herein, such Purchaser does
not agree to hold any of the Shares for any minimum period of time and reserves
the right at all times to sell or otherwise dispose of all or any part of such
Shares pursuant to an effective registration statement under the Securities Act
or under an exemption from such registration and in compliance with applicable
federal and state securities laws. Such Purchaser is acquiring the Shares
hereunder in the ordinary course of its business. Such Purchaser does not
presently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of any of the Shares to
or through any Person.
(d)    Purchaser Status. At the time such Purchaser was offered the Shares, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act and an “institutional account” as defined in
FINRA Rule 4512(c). The information provided by such Purchaser in its Accredited
Investor Questionnaire is true, accurate and correct in all material respects
and incorporated herein by reference.
(e)    Reliance. The Company and the Placement Agent will be entitled to rely
upon this Agreement and is irrevocably authorized to produce this Agreement or a
copy hereof to (i) any regulatory authority having jurisdiction over the Company
and its Affiliates or the Placement Agent and (ii) any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby, in each case, to the extent required by any court or
governmental entity to which the Company or the Placement Agent is subject,
provided that the Company provides the Purchaser with prior written notice of
such disclosure to the extent practicable and allowed by applicable law.
(f)    General Solicitation. Such Purchaser: (i) became aware of the offering of
the Shares, and the Shares were offered to such Purchaser, solely by direct
contact between such Purchaser and the Placement Agent, the Company or the
authorized representatives of the Company, and not by any other means, including
any form of “general solicitation” or “general advertising” (as such terms are
used in Regulation D); (ii) reached its decision to invest in the Company
independently from any other Purchaser; (iii) has entered into no agreements
with shareholders of the Company or other subscribers for the purpose of
controlling the Company or any of its subsidiaries; and (iv) has entered into no
agreements with shareholders of the Company or other subscribers regarding
voting or transferring Purchaser’s interest in the Company.
(g)    Direct Purchaser. Such Purchaser is purchasing the Shares directly from
the Company and not from the Placement Agent. The Placement Agent has not made
any representations, declarations or warranties to such Purchaser, express or
implied, regarding the Shares, the Company or the Company’s offering of the
Shares.
(h)    Experience of Such Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.



24

--------------------------------------------------------------------------------



(i)    Access to Information. Such Purchaser acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Shares and the merits and risks of
investing in the Shares; (ii) access to information about the Company and the
Subsidiaries and their respective financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment. Neither such inquiries nor any other investigation
conducted by or on behalf of such Purchaser or its representatives or counsel
shall modify, amend or affect such Purchaser’s right to rely on the truth,
accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents. Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Shares. Such Purchaser acknowledges the Company has not made any representation,
express or implied, with respect to the accuracy, completeness or adequacy of
any available information except, with respect to the Company, as expressly set
forth in Section 3.1.
(j)    Brokers and Finders. Other than the Placement Agent with respect to the
Company (which fees are to be paid by the Company), no Person will have, as a
result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser. Each Purchaser,
severally and not jointly, shall indemnify, pay, and hold the Company harmless
against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out‑of‑pocket expenses) arising in connection with any such
right, interest or claim. In any proceeding or matter in respect of which the
Company may seek indemnity from one or more Purchasers pursuant to this
Section 3.2(j), the Company and such Purchaser(s) shall have all the rights and
obligations of an Indemnified Person and the indemnifying party, respectively,
in Section 4.8.
(k)    Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase the Shares pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Shares constitutes legal, tax or investment
advice. Such Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Shares. Such Purchaser understands that the Placement
Agent has acted solely as the agent of the Company in this placement of the
Shares and such Purchaser has not relied on the business or legal advice of the
Placement Agent or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.



25

--------------------------------------------------------------------------------



(l)    Reliance on Exemptions. Such Purchaser understands that the Shares being
offered and sold to it in reliance on specific exemptions from the registration
requirements of U.S. federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgements and
understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.
(m)    No Governmental Review. Such Purchaser understands that no U.S. federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares. Such Purchaser
understands that the Shares are not savings accounts, deposits or other
obligations of any bank and are not insured by the FDIC, including the FDIC’s
Deposit Insurance Fund, or any other governmental entity.
(n)    Consents. Assuming the accuracy of the representations and warranties of
the Company and the other parties to the Transaction Documents, no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any governmental entity or authority or any other person or entity in
respect of any law or regulation is necessary or required, and no lapse of a
waiting period under law applicable to such Purchaser is necessary or required,
in each case in connection with the execution, delivery or performance by such
Purchaser of this Agreement or the purchase of the Shares contemplated hereby.
(o)    Residency. Such Purchaser’s residence (if an individual) or office in
which its investment decision with respect to the Shares was made (if an entity)
are located at the address immediately below such Purchaser’s name on its
signature page hereto.
(p)    No Outside Discussion of Offering. Such Purchaser has not discussed the
offering of the Shares with any other party or potential investors (other than
the Company, any other Purchaser and such Purchaser’s authorized
representatives, advisors and counsel), except as expressly permitted under the
terms of this Agreement.
(q)    Financial Capability. At the Closing, the Purchaser shall have available
funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement.
3.3    The Company and each of the Purchasers acknowledge and agree that no
party to this Agreement has made or makes any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in this Article III and the Transaction Documents.



26

--------------------------------------------------------------------------------



ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
4.1    Transfer Restrictions.
(a)    Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Shares may be disposed of only pursuant to
an effective registration statement under, and in compliance with the
requirements of, the Securities Act, or pursuant to an available exemption from,
or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Shares other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of a seller representation letter and,
if applicable, a broker representation letter) that such securities may be sold
pursuant to such rule), the Company may require the transferor thereof to
provide to the Company and the Transfer Agent, at the transferor’s expense, an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company and the Transfer Agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such Shares under the
Securities Act. As a condition of transfer (other than pursuant to clauses (i),
(ii) or (iii) of the preceding sentence), any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
a Purchaser under this Agreement and the Registration Rights Agreement with
respect to such transferred Shares.
(b)    Legends. Certificates evidencing the Shares shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and with respect to any Shares held in book
entry form, the Transfer Agent will record such a legend on the share register),
until such time as they are not required under Section 4.1(c) or applicable law:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF A SELLER



27

--------------------------------------------------------------------------------



REPRESENTATION LETTER AND, IF APPLICABLE, A BROKER REPRESENTATION LETTER) THAT
THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY
THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER
THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.
(c)    Removal of Legends. The restrictive legend set forth in Section 4.1(b)
above shall be removed and the Company shall issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the
applicable Shares upon which it is stamped or issue to such holder by electronic
delivery at the applicable balance account at DTC, if (i) such Shares are
registered for resale under the Securities Act, (ii) such Shares are sold or
transferred pursuant to Rule 144, or (iii) such Shares are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions. Following the earlier of (i) the Effective Date or (ii) Rule 144
becoming available for the resale of Shares, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to the Shares and without
volume or manner-of-sale restrictions, the Company shall instruct the Transfer
Agent to remove the legend from the Shares and shall cause its counsel to issue
any legend removal opinion required by the Transfer Agent. Any fees (with
respect to the Transfer Agent, Company counsel or otherwise) associated with the
issuance of such opinion or the removal of such legend shall be borne by the
Company. If a legend is no longer required pursuant to the foregoing, the
Company will no later than three (3) Trading Days following the delivery by a
Purchaser to the Transfer Agent (with notice to the Company) of a legended
certificate or instrument representing such Shares (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer) and a representation letter to the extent
required by Section 4.1(a), deliver or cause to be delivered to such Purchaser a
certificate or instrument (as the case may be) representing such Shares that is
free from all restrictive legends. Except as may be required to ensure
compliance with applicable law and except as expressly provided in this
Agreement, the Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.1. Certificates for Shares free from all restrictive
legends may be transmitted by the Transfer Agent to the Purchasers by crediting
the account of the Purchaser’s prime broker with DTC as directed by such
Purchaser.
(d)    Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares or any interest therein without complying with the
requirements of the Securities Act. Except as otherwise provided below, while
the Registration Statement remains effective, each Purchaser hereunder may sell
the Shares in accordance with the plan of distribution contained in the
registration statement and if it does so it will comply therewith and with the
related prospectus delivery requirements unless an exemption therefrom is
available or unless the Shares are sold pursuant to Rule 144. Each Purchaser,
severally and not jointly with the other Purchasers, agrees that if it is
notified by the Company in writing at any time that the Registration Statement
registering the resale of the Shares is not effective or that the prospectus
included in such registration statement no longer



28

--------------------------------------------------------------------------------



complies with the requirements of Section 10 of the Securities Act, the
Purchaser will refrain from selling such Shares until such time as the Purchaser
is notified by the Company that such registration statement is effective or such
prospectus is compliant with Section 10 of the Exchange Act, unless such
Purchaser is able to, and does, sell such Shares pursuant to an available
exemption from the registration requirements of Section 5 of the Securities Act.
4.2    Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Shares may result in dilution of the outstanding shares of Common Stock. 
The Company further acknowledges that its obligations under the Transaction
Documents, including without limitation its obligation to issue the Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other shareholders of the Company.
4.3    Furnishing of Information. In order to enable the Purchasers to sell the
Shares under Rule 144 of the Securities Act, for a period of one year from the
Closing, the Company shall maintain the registration of the Common Stock under
Section 12(b) or 12(g) of the Exchange Act and timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. During such one year period, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to the
Purchasers and make publicly available the information described in Rule
144(c)(2), if the provision of such information will allow resales of the Shares
pursuant to Rule 144.
4.4    Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D. The Company, on or before
the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Shares for sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification). The Company shall
make all filings and reports relating to the offer and sale of the Shares
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.
4.5    No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Shares to the
Purchasers, or that will be integrated with the offer or sale of the Shares for
purposes of the rules and regulations of any Trading Market such that it would
require shareholder approval prior to the closing of such other transaction
unless shareholder approval is obtained before the closing of such subsequent
transaction.



29

--------------------------------------------------------------------------------



4.6    Securities Laws Disclosure; Publicity. The Company shall, by 9:00 a.m.,
New York City time, on the second (2nd) Business Day immediately following the
date of this Agreement, issue one or more press releases (collectively, the
“Press Release”) reasonably acceptable to the Purchasers disclosing all material
terms of the transactions contemplated hereby and any other material, nonpublic
information that the Company may have provided any Purchaser at any time prior
to the filing of the Press Release. On or before 9:00 a.m., New York City time,
on the second (2nd) Business Day immediately following the date of this
Agreement, the Company will file a Current Report on Form 8-K with the
Commission describing the terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8-K the material Transaction Documents
(including, without limitation, this Agreement and the Registration Rights
Agreement)). If, following public disclosure of the transactions contemplated
hereby, this Agreement terminates prior to Closing, the Company shall issue a
press release disclosing such termination by 9:00 a.m., New York City time, on
the first (1st) Business Day following the date of such termination.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser or any Affiliate or investment adviser of any Purchaser, or
include the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser in any press release or in any filing with the Commission (other than
a Registration Statement) or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except (a) as required by the
federal securities law in connection with (i) any registration statement
contemplated by the Registration Rights Agreement and (ii) the filing of final
Transaction Documents with the Commission and (b) to the extent such disclosure
is required by law, at the request of the staff of the Commission or regulatory
agency or under Trading Market regulations, in which case the Company shall
provide the Purchasers with prior written notice of such disclosure permitted
under this subclause (b). From and after the issuance of the Press Release, no
Purchaser shall be in possession of any material, non-public information
received from the Company, any Subsidiary or any of their respective officers,
directors or employees or the Placement Agent.
4.7    Non-Public Information. Except with the express written consent of such
Purchaser and unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information, the Company
shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.
4.8    Indemnification.
(a)    Indemnification of Purchasers. In addition to the indemnity provided in
the Registration Rights Agreement, the Company will indemnify and hold each
Purchaser and its directors, officers, shareholders, members, partners,
employees, agents and investment advisors (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners, employees, agents or investment advisors (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, an
“Indemnified Person”) harmless



30

--------------------------------------------------------------------------------



from and against any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses actually and reasonably incurred by
such Indemnified Person, including all judgments, amounts paid in settlements,
court costs and reasonable attorneys’ fees and costs of investigation
(collectively, “Losses”) that any such Indemnified Person may suffer or incur as
a result of (i) any breach of any of the representations, warranties, covenants
or agreements made by the Company in this Agreement or in the other Transaction
Documents or (ii) any action instituted against an Indemnified Person in any
capacity, or any of them or their respective Affiliates, by any shareholder of
the Company or other third party who is not an Affiliate of such Indemnified
Person, with respect to any of the transactions contemplated by this Agreement.
The Company will not be liable to any Indemnified Person under this Agreement to
the extent, but only to the extent, that a loss, claim, damage or liability is
attributable to any Indemnified Person’s breach of any of the representations,
warranties, covenants or agreements made by such Indemnified Person in this
Agreement or in the other Transaction Documents or attributable to the actions
or inactions of such Indemnified Person.
(b)    Conduct of Indemnification Proceedings. Promptly after receipt by any
Indemnified Person of notice of any demand, claim or circumstances which would
or might give rise to a claim or the commencement of any Proceeding in respect
of which indemnity may be sought pursuant to Section 4.8(a), such Indemnified
Person shall promptly notify the Company in writing and the Company shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Person, and shall assume the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is actually and materially and adversely
prejudiced by such failure to notify (as determined by a court of competent
jurisdiction, which determination is not subject to appeal or further review).
In any such Proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless: (i) the Company and the Indemnified
Person shall have mutually agreed to the retention of such counsel; (ii) the
Company shall have failed promptly to assume the defense of such Proceeding and
to employ counsel reasonably satisfactory to such Indemnified Person in such
Proceeding; or (iii) in the reasonable judgment of counsel to such Indemnified
Person, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them;
provided, that the Company shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Persons. The
Company shall not be liable for any settlement of any Proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned. Without the prior written consent of the Indemnified
Person, the Company shall not effect any settlement of any pending or threatened
Proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability arising out of such Proceeding.
(c)    The Company shall not be required to indemnify any Indemnified Person
pursuant to Section 4.8(a)(i): (i) with respect to any claim if the amount of
Losses incurred with respect to such claim are less than $25,000 (a “De Minimis
Claim”) (it being understood and agreed that one or more related claims shall be
treated as one claim for purposes of determining whether such $25,000 threshold
has been met) and (ii) unless and until the aggregate amount of all Losses



31

--------------------------------------------------------------------------------



incurred with respect to all claims (including De Minimis Claims) pursuant to
Section 4.8(a)(i) exceed $100,000, in which event the Company shall be
responsible for the entire amount of such Losses, subject to the terms of this
Section 4.8.
4.9    Listing of Common Stock. The Company will use its reasonable best efforts
to list the Shares for quotation on the NASDAQ Global Select Market and maintain
the listing of the Common Stock on the NASDAQ Global Select Market.
4.10    Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Shares hereunder for the purpose of repaying certain of the
Company’s subordinated debt.
4.11    Ownership Limitation. No Purchaser shall be entitled to purchase a
number of Shares that would cause such Purchaser, together with any other person
whose Company securities would be aggregated with such Purchaser’s Company
securities for purposes of any banking regulation or law, to collectively be
deemed to own, control or have the power to vote shares of Common Stock which
would represent more than 9.9% of the number of shares of Common Stock issued
and outstanding (based on the number of outstanding shares as of the Closing
Date).
4.12    Certain Transactions. The Company will not merge or consolidate into, or
sell, transfer or lease all or substantially all of its property or assets to,
any other party unless the successor, transferee or lessee party, as the case
may be (if not the Company), expressly assumes the due and punctual performance
and observance of each and every covenant and condition of this Agreement to be
performed and observed by the Company.
4.13    No Change of Control. The Company shall use reasonable best efforts to
obtain all necessary irrevocable waivers, adopt any required amendments and make
all appropriate determinations so that the issuance of the Shares to the
Purchasers will not trigger a “change of control” or other similar provision in
any of the agreements to which the Company or any of its Subsidiaries is a
party, including without limitation any employment, “change in control,”
severance or other agreements and any benefit plan, which results in payments to
the counterparty or the acceleration of vesting of benefits.
4.14    No Additional Issuances. Between the date of this Agreement and the
Closing Date, except for the issuance of shares of Common Stock issuable as of
the date hereof as set forth in Schedule 3.1(g) and the Shares being issued
pursuant to this Agreement, the Company shall not issue or agree to issue any
additional shares of Common Stock or other securities which provide the holder
thereof the right to convert such securities into, or acquire, shares of Common
Stock.
4.15    Conduct of Business. From the date hereof until the earlier of the
Closing Date or the termination of this Agreement in accordance with its terms,
except as contemplated by this Agreement, the Company will, and will cause its
Subsidiaries to, operate their business in the ordinary course consistent with
past practice, preserve intact the current business organization of the Company,
use commercially reasonable efforts to retain the services of their employees,
consultants and agents, preserve the current relationships of the Company and
its Subsidiaries with material customers and other Persons with whom the Company
and its Subsidiaries have and intend to maintain significant relations, maintain
all of its operating assets in their current



32

--------------------------------------------------------------------------------



condition (normal wear and tear excepted) and will not take or omit to take any
action that would constitute a breach of Section 3.1(k).
4.16    Avoidance of Control. Notwithstanding anything to the contrary in this
Agreement, neither the Company nor any Subsidiary shall take any action
(including, without limitation, any redemption, repurchase, rescission or
recapitalization of Common Stock, or securities or rights, options or warrants
to purchase Common Stock, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for Common Stock in
each case, where each Purchaser is not given the right to participate in such
redemption, repurchase, rescission or recapitalization to the extent of such
Purchaser’s pro rata proportion), that would cause (a) such Purchaser’s equity
of the Company (together with equity owned by such Purchaser’s Affiliates (as
such term is used under the BHC Act)) to exceed 33.3% of the Company’s total
equity (provided that there is no ownership or control in excess of 9.9% of any
class of voting securities of the Company by such Purchaser, together with such
Purchaser’s Affiliates) or (b) such Purchaser’s ownership of any class of voting
securities of the Company (together with the ownership by such Purchaser’s
Affiliates (as such term is used under the BHC Act) of voting securities of the
Company) to exceed 9.9%, in each case without the prior written consent of such
Purchaser, or to increase to an amount that would constitute “control” under the
BHC Act, the CIBC Act or any rules or regulations promulgated thereunder (or any
successor provisions) or otherwise cause such Purchaser to “control” the Company
under and for purposes of the BHC Act, the CIBC Act or any rules or regulations
promulgated thereunder (or any successor provisions). Notwithstanding anything
to the contrary in this Agreement, no Purchaser (together with its Affiliates
(as such term is used under the BHC Act)) shall have the ability to purchase
more than 33.3% of the Company’s total equity or exercise any voting rights of
any class of securities in excess of 9.9% of the total outstanding voting
securities of the Company. In the event either the Company or a Purchaser
breaches its obligations under this Section 4.17 or believes that it is
reasonably likely to breach such an obligation, it shall promptly notify the
other parties hereto and shall cooperate in good faith with such parties to
modify ownership or make other arrangements or take any other action, in each
case, as is necessary to cure or avoid such breach.
4.17    Most Favored Nation. During the period from the date of this Agreement
through the Closing Date, neither the Company nor its Subsidiaries shall enter
into any additional, or modify any existing, agreements with any existing or
future investors in the Company or any of its Subsidiaries that have the effect
of establishing rights or otherwise benefiting such investor in a manner more
favorable in any material respect to such investor than the rights and benefits
established in favor of the Purchasers by this Agreement, unless, in any such
case, the Purchasers have been provided with such rights and benefits.
4.18    FDIC Final Statement of Policy on Qualifications for Failed Bank
Acquisitions. So long as a Purchaser holds any Shares, the Company will not,
without the consent of such Purchaser, take any action, directly or indirectly,
through its subsidiaries or otherwise, that the Board believes in good faith
would reasonably be expected to cause such Purchaser to be subject to transfer
restrictions or other covenants of the FDIC Final Statement of Policy on
Qualifications for Failed Bank Acquisitions as in effect at the time of taking
such action.



33

--------------------------------------------------------------------------------



ARTICLE V
CONDITIONS PRECEDENT TO CLOSING
5.1    Conditions Precedent to the Obligations of the Purchasers to Purchase
Shares. The obligation of each Purchaser to acquire Shares at the Closing is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived by such Purchaser (as to itself
only):
(a)    Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct as of the date hereof and as
of the Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date (which
representations and warranties are so true and correct as of such date).
(b)    Performance. The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing.
(c)    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction, nor shall
there have been any regulatory communication, that prohibits the consummation of
any of the transactions contemplated by the Transaction Documents.
(d)    Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Shares, all of which shall be and
remain so long as necessary in full force and effect.
(e)    No Suspensions of Trading in Common Stock; Listing. The Common Stock
(i) shall be designated for listing and quotation on the Principal Trading
Market and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market. The Company
shall have obtained approval of the Principal Trading Market to list the Shares.
(f)    Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
(g)    Minimum Gross Proceeds. The Company shall receive at the Closing
aggregate gross proceeds from the sale of Shares of at least $6.0 million, at a
price per share equal to the Purchase Price, and shall simultaneously issue and
deliver at the Closing to the Purchasers hereunder an aggregate number of Shares
equal to such gross proceeds divided by the Purchase Price.



34

--------------------------------------------------------------------------------



(h)    Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.
(i)    Absence of Bank Regulatory Issues. The purchase of Shares by such
Purchaser shall not (i) cause such Purchaser or any of its affiliates to violate
any banking regulation, (ii) require such Purchaser or any of its affiliates to
file a prior notice under the CIBC Act, or otherwise seek prior approval of any
banking regulator, (iii) require such Purchaser or any of its affiliates to
become a bank holding company or otherwise serve as a source of strength for the
Company or any Subsidiary or (iv) cause such Purchaser, together with any other
person whose Company securities would be aggregated with such Purchaser’s
Company securities for purposes of any banking regulation or law, to
collectively be deemed to own, control or have the power to vote securities
which (assuming, for this purpose only, full conversion and/or exercise of such
securities by the Purchaser and such other Persons) would represent more than
9.9% of any class of voting securities of the Company outstanding at such time.
(j)    No Burdensome Condition. Since the date hereof, there shall not be any
action taken, or any law, rule or regulation enacted, entered, enforced or
deemed applicable to the Company or its Subsidiaries, such Purchaser (or its
Affiliates) or the transactions contemplated by this Agreement, by any bank
regulatory authority which imposes any new restriction or condition on the
Company or its Subsidiaries or such Purchaser or any of its Affiliates (other
than such restrictions as are described in any passivity or anti-association
commitments, as may be amended from time to time, entered into by such
Purchaser) which is materially and unreasonably burdensome on the Company’s
business following the Closing or on such Purchaser (or any of its Affiliates)
related to its investment in the Shares, or would reduce the economic benefits
of the transactions contemplated by this Agreement to such Purchaser to such a
degree that such Purchaser would not have entered into this Agreement had such
condition or restriction been known to it on the date hereof (any such condition
or restriction, a “Burdensome Condition”), and, for the avoidance of doubt, any
requirements to disclose the identities of limited partners, shareholders or
non-managing members of such Purchaser or its Affiliates or its investment
advisers shall be deemed a Burdensome Condition unless otherwise determined by
such Purchaser in its sole discretion.
(k)    Material Adverse Effect. No Material Adverse Effect shall have occurred
since the date of this Agreement.
5.2    Conditions Precedent to the Obligations of the Company to sell Shares.
The Company’s obligation to sell and issue the Shares to each Purchaser at the
Closing is subject to the fulfillment on or prior to the Closing Date of the
following conditions, any of which may be waived by the Company:
(a)    Representations and Warranties. The representations and warranties made
by such Purchaser in Section 3.2 hereof shall be true and correct as of the date
hereof, and as of the Closing Date as though made on and as of such date, except
for representations and warranties that speak as of a specific date (which
representations and warranties are so true and correct as of such date).



35

--------------------------------------------------------------------------------



(b)    Performance. Such Purchaser shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.
(c)    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction, nor shall
there have been any regulatory communication, that prohibits the consummation of
any of the transactions contemplated by the Transaction Documents.
(d)    Purchasers Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).
(e)    Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.
ARTICLE VI
MISCELLANEOUS
6.1    Fees and Expenses. The Company shall pay the reasonable legal fees and
expenses of Greenberg Traurig, LLP, counsel to certain Purchasers, incurred by
such Purchasers in connection with the transactions contemplated by the
Transaction Documents, up to a maximum of $20,000, which amount shall be paid
directly by the Company to Greenberg Traurig, LLP at the Closing or paid by the
Company to Greenberg Traurig, LLP upon termination of this Agreement so long as
such termination did not occur as a result of a material breach by such
Purchasers of any of their obligations hereunder (as the case may be). Except as
set forth above and elsewhere in the Transaction Documents, the parties hereto
shall be responsible for the payment of all expenses incurred by them in
connection with the preparation and negotiation of the Transaction Documents and
the consummation of the transactions contemplated hereby. The Company shall pay
all amounts owed to the Placement Agent relating to or arising out of the
transactions contemplated hereby. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Shares to the Purchasers.
6.2    Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other parties such further documents as may be reasonably requested in order to
give practical effect to the intention of the parties under the Transaction
Documents.



36

--------------------------------------------------------------------------------



6.3    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or e-mail notification or confirmation of receipt of an e-mail
transmission) at the facsimile number or e-mail address specified in this
Section prior to 5:00 p.m., New York City time, on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section on a
day that is not a Trading Day or later than 5:00 p.m., New York City time, on
any Trading Day, (c) the Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:
If to the Company:
MidWestOne Financial Group, Inc.
102 S. Clinton Street
Iowa City, Iowa 52240
Attention: Charles N. Funk
Telephone: (319) 356-5800
Fax: (319) 356-5849

E-Mail: cfunk@midwestone.com


With a copy to:
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 W. Madison Street, Suite 3900
Chicago, Illinois 60606
Attention: Robert M. Fleetwood
Telephone: (312) 629-7329
Fax: (312) 984-3150

E-Mail: robert.fleetwood@bfkn.com


If to a Purchaser:
Only to the address set forth under such Purchaser’s name on the signature page
hereof;



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
6.4    Amendments; Waivers; No Additional Consideration. No amendment or waiver
of any provision of this Agreement will be effective with respect to any party
unless made in writing and signed by a duly authorized representative of such
party. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all Purchasers who then hold
Shares.
6.5    Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This



37

--------------------------------------------------------------------------------



Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.
6.6    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Shares in compliance
with the Transaction Documents and applicable law, provided such transferee
shall agree in writing to be bound, with respect to the transferred Shares, by
the terms and conditions of this Agreement that apply to the “Purchasers”.
6.7    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, other than Indemnified Persons.
6.8    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Iowa, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) may be commenced on a non-exclusive basis in
the Iowa Courts. Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of the Iowa Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Iowa Court, or that such Proceeding has been commenced
in an improper or inconvenient forum. Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
such Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
6.9    Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Shares; provided, that the
representations and warranties of the Company and each Purchaser shall survive
the Closing and delivery of the Shares but only for a period of one (1) year
following the Closing Date (or until final resolution of any claim or action
arising from the breach of any such representation



38

--------------------------------------------------------------------------------



and warranty, if notice of such breach was provided prior to the end of such one
(1) year period) and shall thereafter expire and have no further force and
effect.
6.10    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.
6.11    Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
6.12    Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company and the Transfer
Agent of such loss, theft or destruction and the execution by the holder thereof
of a customary lost certificate affidavit of that fact and an agreement to
indemnify and hold harmless the Company and the Transfer Agent for any losses in
connection therewith and, if required by the Transfer Agent, a bond in such form
and amount as is required by the Transfer Agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
6.13    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company shall be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
6.14    Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be



39

--------------------------------------------------------------------------------



revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
6.15    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Shares pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and none of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein or in any other Transaction Document, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Shares or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any Proceeding for such purpose. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Purchaser, solely, and not between the Company and
the Purchasers collectively and not between and among the Purchasers.
6.16    Termination. This Agreement may be terminated and the sale and purchase
of the Shares abandoned at any time prior to the Closing by either the Company
or any Purchaser (with respect to itself only) upon written notice to the other,
if the Closing has not been consummated on or prior to 5:00 p.m., New York City
time, on the Outside Date; provided, however, that the right to terminate this
Agreement under this Section 6.16 shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time.
The Company shall give prompt notice of any such termination to each other
Purchaser, and, as necessary, work in good faith to restructure the transaction
to allow each Purchaser that does not exercise a termination right to purchase
the full number of Shares set forth below such Purchaser’s name on the signature
page of this Agreement while remaining in compliance with Section 4.11. Nothing
in this Section 6.16 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents. In the event of a termination pursuant to
this Section, the Company shall promptly notify all non-terminating Purchasers.
Upon a termination in accordance with this Section, the Company and the



40

--------------------------------------------------------------------------------



terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Purchaser will
have any liability to any other Purchaser under the Transaction Documents as a
result therefrom.
6.17    Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
6.18    Adjustments in Common Stock Numbers and Prices. In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof and
prior to the Closing, each reference in any Transaction Document to a number of
shares or a price per share shall be deemed to be amended to appropriately
account for such event.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOR COMPANY FOLLOWS]





41

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
MIDWESTONE FINANCIAL GROUP, INC.
By: /s/ Charles N. Funk_______________________    
Name: Charles N. Funk
Title: President and Chief Executive Officer






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]



42

--------------------------------------------------------------------------------



NAME OF PURCHASER:
____________________________
By:______________________________
Name:
Title:
Aggregate Purchase Price (Subscription Amount): $__________

Number of Shares to be Acquired: __________________
Tax ID No.: ____________________
Address for Notice:
__________________________________
__________________________________
__________________________________

Telephone No.: ______________________
Facsimile No.: _______________________
E-mail Address: ______________________
Attention: ____________________________
Delivery Instructions:
(if different than above)


c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________



43

--------------------------------------------------------------------------------



EXHIBITS
A:     Form of Registration Rights Agreement




B:     Accredited Investor Questionnaire




C-1:     Form of Opinion of Company Counsel




C-2:     Form of Opinion of Iowa Counsel




D:    Form of Secretary’s Certificate




E:    Form of Officer’s Certificate





44

--------------------------------------------------------------------------------



EXHIBIT A
Form of Registration Rights Agreement



45

--------------------------------------------------------------------------------



EXHIBIT B
ACCREDITED INVESTOR QUESTIONNAIRE
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)
To:    [_________________]
This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of common
stock, $1.00 par value per share (the “Shares”), of MidWestOne Financial Group,
Inc., an Iowa corporation (the “Company”). The Shares are being offered and sold
by the Company without registration under the Securities Act of 1933, as amended
(the “Act”), and the securities laws of certain states, in reliance on the
exemptions contained in Section 4(a)(2) of the Act and on Regulation D
promulgated thereunder and in reliance on similar exemptions under applicable
state laws. The Company must determine that a potential investor meets certain
suitability requirements before offering or selling Shares to such investor. The
purpose of this Questionnaire is to assure the Company that each investor will
meet the applicable suitability requirements. The information supplied by you
will be used in determining whether you meet such criteria, and reliance upon
the private offering exemptions from registration is based in part on the
information herein supplied.
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Shares will
not result in a violation of the Act or the securities laws of any state and
that you otherwise satisfy the suitability standards applicable to purchasers of
the Shares. All potential investors must answer all applicable questions and
complete, date and sign this Questionnaire. Please print or type your responses
and attach additional sheets of paper if necessary to complete your answers to
any item.
PART A.    BACKGROUND INFORMATION


Name of Beneficial Owner of the
Shares:__________________________________________


Business Address:____________________________________________________________
(Number and Street)
___________________________________________________________________________
(City)        (State)    (Zip Code)


Telephone Number: (___) ______________________________________________________


If a corporation, partnership, limited liability company, trust or other entity:


Type of entity:_______________________________________________________________





46

--------------------------------------------------------------------------------



Were you formed for the purpose of investing in the securities being offered?


Yes ____    No ____


If an individual:


Residence Address:___________________________________________________________
(Number and Street)
___________________________________________________________________________
(City)        (State)    (Zip Code)
Telephone Number: (___)______________________________________________________


Age: _____________    Citizenship: ____________    Where registered to
vote:________


If an individual, set forth in the space provided below the state in the United
States in which you maintain your residence:


If an entity, set forth in the space provided below the state in the United
States in which you made your investment decision:


Are you a director or executive officer of the Company?


Yes ____    No ____


Social Security or Taxpayer Identification
No.____________________________________




PART B.    ACCREDITED INVESTOR QUESTIONNAIRE
In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Shares.
__ (1)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Act whether acting in its individual or fiduciary capacity;

__ (2)
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;

__ (3)
An insurance company as defined in Section 2(a)(13) of the Act;

__ (4)
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that act;




47

--------------------------------------------------------------------------------



__ (5)
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

__ (6)
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

__ (7)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

__ (8)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

__ (9)
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Shares, with total assets in excess of
$5,000,000;

__ (10)
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person who has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of investing in
the Company;

___ (11)
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his or her purchase exceeds $1,000,000
(excluding in such calculation the value of your primary residence and the
related amount of indebtedness secured by your primary residence up to its fair
market value and including in such calculation, if applicable, the related
amount of indebtedness secured by your primary residence that exceeds its fair
market value and the amount of any increase on the related indebtedness secured
by your primary residence incurred within 60 days prior to your purchase of the
Shares);

___ (12)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

___ (13)
An executive officer or director of the Company;




48

--------------------------------------------------------------------------------



___ (14)
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.



A.    FOR EXECUTION BY AN INDIVIDUAL:


___________________    By    ____________________________
Date
Print Name:______________________


B.    FOR EXECUTION BY AN ENTITY:


Entity Name:_____________________


___________________    By    ___________________
Date
Print Name:______________________
Title: ___________________________


C.    ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
     document):


Entity Name:_____________________


___________________    By    ___________________
Date
Print Name:______________________
Title: ___________________________


Entity Name:_____________________


___________________    By    ___________________
Date
Print Name:______________________
Title: ___________________________



49

--------------------------------------------------------------------------------



EXHIBIT C-1
Form of Opinion of Company Counsel*
1.
The Company is a registered financial holding company under the Bank Holding
Company Act of 1956, as amended.

2.
The deposit accounts of the Banks are insured by the Federal Deposit Insurance
Corporation under the provisions of the Federal Deposit Insurance Act.

3.
The execution and delivery by the Company of each of the Transaction Documents
and the performance by the Company of its obligations under such agreements,
including its issuance and sale of the Shares, do not and will not: (a) require
any consent, approval, license or exemption by, order or authorization of, or
filing, recording or registration by the Company with any federal governmental
authority, except (1) as may be required by federal securities laws with respect
to the Company’s obligations under the Registration Rights Agreement, (2) the
filing of Form D pursuant to Securities and Exchange Commission Regulation D and
(3) the filings required in accordance with Section 4.6 of the Purchase
Agreement, or (b) violate any federal statute, rule or regulation, or any rule
or regulation of the NASDAQ Global Select Market, or any court order, judgment
or decree, if any, listed in Exhibit A hereto, which Exhibit lists all court
orders, judgments and decrees that the Company has certified to us are
applicable to it.

4.
Assuming the accuracy of the representations, warranties and compliance with the
covenants and agreements of the Purchasers and the Company contained in the
Purchase Agreement, it is not necessary, in connection with the offer, sale and
delivery of the Shares to the Purchasers to register the Shares under the
Securities Act.

* The opinion letter of Company Counsel will be subject to customary limitations
and carveouts.



50

--------------------------------------------------------------------------------



EXHIBIT C-2
Form of Opinion of Iowa Counsel*
1.
Based solely on the good standing certificate issued by the relevant
governmental agency, the Company is validly existing as a corporation in good
standing under the laws of the State of Iowa.

2.
The Company has the corporate power and authority to execute and deliver and to
perform its obligations under the Transaction Documents, including, without
limitation, to issue the Shares under the Purchase Agreement.

3.
Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the Purchasers (to the extent they are a party), each of the Transaction
Documents constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms.

4.
The execution and delivery by the Company of each of the Transaction Documents
and the performance by the Company of its obligations under such agreements,
including its issuance and sale of the Shares, do not and will not: (a) require
any consent, approval, license or exemption by, order or authorization of, or
filing, recording or registration by the Company with any state governmental
authority, (b) violate any state statute, rule or regulation, or any court
order, judgment or decree, if any, listed in Exhibit A hereto, which Exhibit
lists all court orders, judgments and decrees that the Company has certified to
us are applicable to it, (c) result in any violation of the Articles of
Incorporation, as amended, or Amended and Restated Bylaws of the Company or (d)
result in a breach of, or constitute a default under, any Material Contract
identified on Exhibit B hereto.

5.
The Shares being delivered to the Purchasers pursuant to the Purchase Agreement
have been duly and validly authorized and, when issued, delivered and paid for
as contemplated in the Purchase Agreement, will be duly and validly issued,
fully paid and non-assessable, and free of any preemptive right or similar
rights contained in the Company’s Amended and Restated Articles of
Incorporation, as amended, or Amended and Restated Bylaws.

* The opinion letter of Iowa Counsel will be subject to customary limitations
and carveouts.



51

--------------------------------------------------------------------------------



EXHIBIT D
Form of Secretary’s Certificate
The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of MidWestOne Financial Group, Inc., an Iowa corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of __________, 2015, by and among the
Company and the investors party thereto (the “Purchase Agreement”), and further
certifies in his official capacity, in the name and on behalf of the Company,
the items set forth below. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Purchase Agreement.
1.
Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on _____, 2015, which represent all of the resolutions approving the
transactions contemplated by the Purchase Agreement and the issuance of the
Shares. Such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect.

2.
Attached hereto as Exhibit B is a true, correct and complete copy of the Amended
and Restated Articles of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Articles of Incorporation, the same being in full
force and effect in the attached form as of the date hereof.

3.
Attached hereto as Exhibit C is a true, correct and complete copy of the Amended
and Restated Bylaws of the Company and any and all amendments thereto currently
in effect, and no action has been taken to further amend, modify or repeal such
Bylaws, the same being in full force and effect in the attached form as of the
date hereof.

4.
Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Purchase
Agreement on behalf of the Company, and the signature appearing opposite such
person’s name below is such person’s genuine signature.



Name
Position
Signature


 
 
_________________________
 
 
_________________________






52

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this ___ day
of __________, 2015.
_______________________________
[_____________]
Secretary




I, [_____________], Chief [______] Officer of the Company, hereby certify that
[_____________] is the duly elected, qualified and acting Secretary of the
Company and that the signature set forth above is his true signature.
_____________________
[_____________]
Chief [______] Officer





53

--------------------------------------------------------------------------------



EXHIBIT E
Form of Officer’s Certificate


The undersigned, the [_______________] of MidWestOne Financial Group, Inc., an
Iowa corporation (the “Company”), pursuant to Section 2.2(a)(vii) of the
Securities Purchase Agreement, dated as of __________, 2015, by and among the
Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represent, warrant and certify in his official capacity, in
the name and on behalf of the Company, as follows (capitalized terms used but
not otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement):
1.    The representations and warranties of the Company contained in the
Securities Purchase Agreement are true and correct as of the date of the
Securities Purchase Agreement and as of the Closing Date, as though made on and
as of such date, except for such representations and warranties that speak as of
a specific date (which representations and warranties are so true and correct as
of such date).
2.    The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
Closing.


IN WITNESS WHEREOF, the undersigned have executed this certificate this ___ day
of _______________, 2015.




_______________________________________
[___________]
[___________]


_______________________________________[___________]
[___________]
MIDWESTONE FINANCIAL GROUP, INC.
DISCLOSURE SCHEDULES
PURSUANT TO THE SECURITIES
PURCHASE AGREEMENT
DATED AS OF JUNE 22, 2015



54

--------------------------------------------------------------------------------



BY AND AMONG
MIDWESTONE FINANCIAL GROUP, INC.
AND
EACH OF THE PURCHASERS NAMED THEREIN
Pursuant to the Securities Purchase Agreement (the “Agreement”) dated as of June
22, 2015, by and among MidWestOne Financial Group, Inc. (the “Company”) and each
purchaser identified on the signature pages thereto (each, including its
successors and assigns, a “Purchaser,” and collectively, the “Purchasers”), the
Company hereby provides the following disclosure schedules (the “Schedules” and
each a “Schedule”) in accordance with the referenced sections of the Agreement.
Capitalized terms used in the Schedules and not otherwise defined shall have the
meanings as set forth in the Agreement.
Schedule numbers and headings correspond to the section numbers in the
Agreement, provided, however, that to the extent information disclosed in
response to any Schedule number or section is reasonably clear on the face of
such disclosure that it is relevant to another number or section, such
disclosure shall be deemed to be have occurred in respect of such other Schedule
number or section.
The disclosure of information herein shall not imply that the disclosed
information is or could reasonably be expected to be material in the context of
the section to which it relates or any other section of or for any other purpose
under the Agreement. The inclusion of any information in the Schedule does not
constitute an admission that such information is required to be disclosed, or
that any other undisclosed matter having a greater value or other significance
is material.
The Schedules and the information, descriptions and disclosures included herein
are intended to qualify and limit the representations, warranties and covenants
of the Company contained in the Agreement. The inclusion in the Schedule of any
matter or document shall not imply any representation, warranty or covenant not
expressly given in the Agreement nor shall such disclosure be taken as extending
or broadening the scope of any of the representations, warranties or covenants.
Nothing in the Schedule constitutes an admission of liability or obligation of
the Company to any third party, nor any admission against the Company’s
interest.
The information provided herein is being provided solely for the purpose of
making the required disclosures to the Purchasers under the Agreement. In
disclosing information herein, the Company expressly does not waive any
attorney-client privilege associated with such information or any protection
afforded by the work-product doctrine with respect to any of the matters
disclosed or discussed herein.



55

--------------------------------------------------------------------------------



Schedule 3.1(a)


Subsidiaries


1.    MidWestOne Bank (100% owned by the Company).
2.    Central Bank (100% owned by the Company).
3.    MidWestOne Insurance Services, Inc. (100% owned by the Company).
4.    MidWestOne Statutory Trust II (100% of common securities owned by the
Company).
5.    Barron Investment Capital Trust I (100% of common securities owned by the
Company).
6.
Central Bancshares Capital Trust II (100% of common securities owned by the
Company).




56

--------------------------------------------------------------------------------



Schedule 3.1(c)


Authorization; Enforcement; Validity


1.
Shareholder Agreement, dated as of November 20, 2014, by and among the Company,
Riverbank Insurance Center, Inc., CBS, LLC, John M. Morrison Revocable Trust #4
(the “Trust”) and John M. Morrison (the “Shareholder Agreement”) (filed as
Exhibit 99.1 to the Company’s Current Report on Form 8-K dated November 21,
2014).




57

--------------------------------------------------------------------------------



Schedule 3.1(g)


Capitalization


1.
As of the date of the Agreement, the authorized capital stock of the Company
consists of (i) 15,000,000 shares of common stock, par value $1.00 per share, of
which (A) 11,105,931 shares are duly issued and outstanding, (B) 307,550 shares
are held in the treasury of the Company, (C) 461,060 shares have been reserved
for issuance and remain available to be granted in future awards under the
MidWestOne Financial Group, Inc. 2008 Equity Incentive Plan, and (D) 86,303
options and restricted stock units are outstanding which were granted under the
MidWestOne Financial Group, Inc. 2008 Equity Incentive Plan; and (ii) 500,000
shares of preferred stock, no par value per share, none of which are
outstanding.

2.
The Company’s outstanding capital stock is subject to preemptive rights pursuant
to the Shareholder Agreement. However, such preemptive rights have been waived
pursuant to a letter agreement between the Company, the Trust and John M.
Morrison dated June 3, 2015.

3.
The Company has entered into a Credit Agreement, dated April 30, 2015, with U.S.
Bank National Association, as disclosed in the Company’s Current Report on Form
8-K dated May 1, 2015, pursuant to which U.S. Bank committed, subject to the
terms and conditions set forth in the Credit Agreement, to make a revolving loan
to the Company in the aggregate principal amount of $5.0 million which matures
on April 28, 2016, and a term loan to the Company in the aggregate principal
amount of $35.0 million which matures on June 30, 2020.

4.
The Company is obligated to register the sale of certain of its securities under
the Securities Act pursuant to the Shareholder Agreement. The Company issued
2,723,083 shares of its common stock (the “Merger Shares”) to the Trust in
connection with the Company’s merger with Central Bancshares, Inc. on May 1,
2015. The Shareholder Agreement provides that the Trust and any person who
becomes a transferee of the Merger Shares have the right to cause the Company to
effect the registration of the Merger Shares after October 28, 2015.




58

--------------------------------------------------------------------------------



Schedule 3.1(w)
Certain Fees


1.
The Company will pay a fee equal to 6.0% of the aggregate purchase price of the
Shares sold pursuant to the Agreement. In addition, the Company has agreed to
reimburse reasonable expenses and legal counsel disbursements, provided that
such reimbursement shall not exceed $37,500 without the Company’s prior
approval.




59

--------------------------------------------------------------------------------



Schedule 3.1(y)
Registration Rights


1.
See Number 4 under Schedule 3.1(g).






60